Case 1:20-cv-00375-JAO-KJM Document 11 Filed 09/17/20 Page 1 of 11           PageID #: 61




                   IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAII

  JASON SCUTT,                                 CIVIL NO. 20-00375 JAO-KJM

               Plaintiff,                      ORDER (1) DISMISSING FIRST
                                               AMENDED COMPLAINT AND (2)
         vs.                                   GRANTING IFP APPLICATION

  MAUI FAMILY LIFE CENTER,

               Defendant.


          ORDER (1) DISMISSING FIRST AMENDED COMPLAINT
                AND (2) GRANTING IFP APPLICATION

        Before the Court is pro se Plaintiff Jason Scutt’s (“Plaintiff”) Application to

  Proceed In Forma Pauperis (“IFP Application” or “Application”), filed September

  11, 2020. For the following reasons, the Court DISMISSES the First Amended

  Complaint (“FAC”) with partial leave to amend and GRANTS the IFP

  Application. ECF No. 10.

                                   BACKGROUND

        The Court previously dismissed Plaintiff’s Complaint for failure to state a

  claim in violation of Federal Rule of Civil Procedure (“FRCP”) 8 but granted her

  leave to amend. ECF No. 8. The Court also denied Plaintiff’s IFP Application

  because it was incomplete and directed her to file another Application or pay the

  filing fee with any amended pleading. See id.
Case 1:20-cv-00375-JAO-KJM Document 11 Filed 09/17/20 Page 2 of 11            PageID #: 62




          In the FAC, Plaintiff again alleges that Defendant Maui Family Life Center

  (“Defendant”) is the exclusive resource for housing rental assistance during the

  COVID-19 pandemic. ECF No. 9 at 1–2. She accuses Defendant of

  discriminating against her based on her race and LGBTQIA+ status in violation of

  the Fair Housing Act (“FHA”) and Title VI of the Civil Rights Act and

  mishandling her protected health information pursuant to the Health Insurance

  Portability and Accountability Act (“HIPAA”). Id. at 1.

          Plaintiff’s claims arise from Defendant’s denial of rental assistance despite

  her purported qualification for benefits. Id. at 1–2. Plaintiff alleges that she was

  evicted from her long-time residence with a 45-day notice, but due to the violence

  of her landlords and other tenants, she was forced to depart in three days. Id. at 1.

  And although she secured new housing and entered into a six-month lease on

  August 1, 2020, she had relied on obtaining housing rental benefits from

  Defendant to pay her rent. Id. at 1–2. During an August 16, 2020 phone call, one

  of Defendant’s intake employees allegedly referred to Plaintiff as “hoali” 1 and

  suggested that Plaintiff was not qualified or eligible for benefits because the funder

  is Christian. Id. at 2. According to Plaintiff, Defendant denied her application

  based on her race, sexual orientation, and health records. Id.




  1
      It is unclear if Plaintiff meant “haole.”
                                                  2
Case 1:20-cv-00375-JAO-KJM Document 11 Filed 09/17/20 Page 3 of 11            PageID #: 63




        Plaintiff requests temporary and/or preliminary injunctive financial relief

  ($1,375 security deposit and six months of rent totaling $8,250), as well as a

  minimum of $300,000 in compensatory and punitive damages. Id. at 6.

                                     DISCUSSION

  I.    Dismissal of the Complaint Under the In Forma Pauperis Statute – 28 U.S.C.
        § 1915(e)(2)

        Plaintiff requests leave to proceed in forma pauperis. A court may deny

  leave to proceed in forma pauperis at the outset and dismiss the complaint if it

  appears from the face of the proposed complaint that the action: (1) is frivolous or

  malicious; (2) fails to state a claim on which relief may be granted; or (3) seeks

  monetary relief against a defendant who is immune from such relief. 28 U.S.C.

  § 1915(e)(2); see Tripati v. First Nat’l Bank & Trust, 821 F.2d 1368, 1370 (9th

  Cir. 1987); Minetti v. Port of Seattle, 152 F.3d 1113, 1115 (9th Cir. 1998). When

  evaluating whether a complaint fails to state a viable claim for screening purposes,

  the Court applies FRCP 8’s pleading standard as it does in the context of an FRCP

  12(b)(6) motion to dismiss. See Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th Cir.

  2012).

        FRCP 8(a) requires “a short and plain statement of the grounds for the

  court’s jurisdiction” and “a short and plain statement of the claim showing that the

  pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(1)-(2). Although the Federal

  Rules adopt a flexible pleading policy, a complaint must give fair notice and state
                                            3
Case 1:20-cv-00375-JAO-KJM Document 11 Filed 09/17/20 Page 4 of 11                PageID #: 64




  the elements of the claim plainly and succinctly. See Jones v. Cmty. Redev.

  Agency, 733 F.2d 646, 649 (9th Cir. 1984). “The Federal Rules require that

  averments ‘be simple, concise and direct.’” McHenry v. Renne, 84 F.3d 1172,

  1177 (9th Cir. 1996). FRCP 8 does not demand detailed factual allegations.

  However, “it demands more than an unadorned, the-defendant-unlawfully-harmed-

  me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “Threadbare recitals

  of the elements of a cause of action, supported by mere conclusory statements, do

  not suffice.” Id. “[A] complaint must contain sufficient factual matter, accepted as

  true, to ‘state a claim to relief that is plausible on its face.’” Id. (quoting Bell

  Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)); Nordstrom v. Ryan, 762

  F.3d 903, 908 (9th Cir. 2014) (citations and quotations omitted). A claim is

  plausible “when the plaintiff pleads factual content that allows the court to draw

  the reasonable inference that the defendant is liable for the misconduct alleged.”

  Ashcroft, 556 U.S. at 678.

         Leave to amend should be granted even if no request to amend the pleading

  was made, unless the Court determines that the pleading could not possibly be

  cured by the allegation of other facts. See Lopez v. Smith, 203 F.3d 1122, 1130

  (9th Cir. 2000); see also Tripati, 821 F.2d at 1370. Specifically, “pro se plaintiffs

  proceeding in forma pauperis must also be given an opportunity to amend their

  complaint unless it is ‘absolutely clear that the deficiencies of the complaint could


                                              4
Case 1:20-cv-00375-JAO-KJM Document 11 Filed 09/17/20 Page 5 of 11               PageID #: 65




  not be cured by amendment.’” Tripati, 821 F.2d 1370 (quoting Franklin v.

  Murphy, 745 F.2d 1221, 1228 n.9 (9th Cir. 1984)); Cafasso v. Gen. Dynamics C4

  Sys., Inc., 637 F.3d 1047, 1058 (9th Cir. 2011) (“If a pro se complaint is dismissed

  for failure to state a claim, the court must ‘freely grant leave to amend’ if it is ‘at

  all possible’ that the plaintiff could correct pleading deficiencies by alleging

  different or new facts.” (citation omitted)).

        In the present case, even construing Plaintiff’s FAC liberally, Bernhardt v.

  Los Angeles Cty., 339 F.3d 920, 925 (9th Cir. 2003); Jackson v. Carey, 353 F.3d

  750, 757 (9th Cir. 2003), the Court finds that dismissal is appropriate because the

  FAC fails to state a claim upon which relief can be granted.

        A.     FHA

        The FHA prohibits discrimination “against any person in the terms,

  conditions, or privileges of sale or rental of a dwelling, or in the provision of

  services or facilities in connection therewith, because of race, color, religion, sex,

  familial status, or national origin.” 42 U.S.C. § 3604(b).2 The Ninth Circuit

  applies the Title VII discrimination analysis in evaluating FHA claims. See Harris

  v. Itzhaki, 183 F.3d 1043, 1051 (9th Cir. 1999) (citation omitted). FHA

  discrimination claims may be established “under a theory of disparate treatment or



  2
    Plaintiff does not provide the subsection upon which she relies, but subsection
  (b) is most closely aligned with her allegations.
                                              5
Case 1:20-cv-00375-JAO-KJM Document 11 Filed 09/17/20 Page 6 of 11             PageID #: 66




  disparate impact.” Id. (citation omitted). To state a prima facie case of disparate

  treatment, Plaintiff must allege that (1) her rights are protected under the FHA and

  (2) she suffered a distinct and palpable injury as a result of the Defendant’s

  discriminatory conduct. See id.

        Plaintiff does not allege facts entitling her to relief under the FHA. She

  offers vague and conclusory allegations that Defendant denied her access to

  benefits based on race and sexual orientation, possibly due to the “funder’s”

  religious values and Defendant’s association with Christian organizations.

  However, these insufficient facts fail to show that Defendant denied her

  application for benefits because of her race or sexual orientation, as opposed to

  other grounds for ineligibility. Accordingly, the Court DISMISSES Plaintiff’s

  FHA claim. Plaintiff is granted leave to amend this claim.

        B.     Title VI

        Title VI provides that “[n]o person in the United States shall, on the ground

  of race, color, or national origin, be excluded from participation in, be denied the

  benefits of, or be subjected to discrimination under any program or activity

  receiving Federal financial assistance.” 42 U.S.C. § 2000d. To state a Title VI

  claim, “a plaintiff must allege that (1) the entity involved is engaging in racial

  discrimination; and (2) the entity involved is receiving federal financial

  assistance.” Fobbs v. Holy Cross Health Sys. Corp., 29 F.3d 1439, 1447 (9th Cir.


                                             6
Case 1:20-cv-00375-JAO-KJM Document 11 Filed 09/17/20 Page 7 of 11             PageID #: 67




  1994), overruled on other grounds by Daviton v. Columbia/HCA Healthcare

  Corp., 241 F.3d 1131 (9th Cir. 2001) (en banc) (citations omitted).

        Here, Plaintiff alleges in conclusory fashion that Defendant, a public agency

  in charge of federal assistance, discriminated against her based on her race and

  sexual orientation. ECF No. 9 at 3. Plaintiff further asserts that Defendant

  illegally obtained her health and personal data and used it against her.3 Id. To the

  extent this claim is predicated on sexual orientation discrimination, it is not viable,

  as Title VI does not address sexual orientation/sex discrimination.4 See Gebser v.

  Lago Vista Indep. Sch. Dist., 524 U.S. 274, 286 (1998) (“Title VI . . . is parallel to

  Title IX except that it prohibits race discrimination, not sex discrimination.”

  (citations omitted)); 42 U.S.C. § 2000d (prohibiting discrimination based on “race,

  color, or national origin”).




  3
    The record suggests that Plaintiff provided this information to Defendant as part
  of the application process. Id. at 3 (“Plaintiff provided documentation to prove that
  she was qualified in all respects.”); Compl. at 8–9 (“Plaintiff was otherwise
  qualified in all respects, submitted proof of financial status, birth certificates as
  requested, photo ID, Social Security Cards (all handled illegally under HIPPA
  regulations-see [Exhibit A]) and also medical records to determine her status,
  including as transgender/LGBTQIA+ and disability.”).
  4
    Plaintiff notes that the Supreme Court upheld transgender/LGBTQIA+ rights. It
  only did so with respect to Title VII, which prohibits employment discrimination
  on the basis of race, color, religion, sex and national origin. See Bostock v. Clayton
  County, __ U.S. __, 140 S. Ct. 1731 (2020).
                                             7
Case 1:20-cv-00375-JAO-KJM Document 11 Filed 09/17/20 Page 8 of 11              PageID #: 68




        The only allegation concerning race is that Defendant’s employee called her

  “hoali”—and that is assuming Plaintiff meant “haole.” But she has not set forth

  facts linking this comment to the denial of her application. In fact, her allegations

  indicate that she attributes the denial to her LGBTQIA+ status, which cannot serve

  as a basis for a Title VI claim. Id. at 2 (noting that the intake employee “suggested

  that the ‘funder’ are [sic] ‘Christian’ and therefore Plaintiff was not qualified or

  eligible”); see also id. at 4 (“While the defendant may argue religious exemption,

  they have no right to withhold public funds for the benefit of only certain

  individuals.”). For these reasons, Plaintiff fails to state a Title VI claim and it is

  DISMISSED. Because there is a possibility that amendment could cure the defect,

  the Court grants Plaintiff leave to amend the claim.

     C. HIPAA

        Plaintiff added a HIPAA claim based on Defendant’s purported mishandling

  of her protected health information. ECF No. 9 at 4–5. However, HIPAA does not

  provide for a private cause of action. See Webb v. Smart Document Sols., LLC,

  499 F.3d 1078, 1082 (9th Cir. 2007) (quoting 65 Fed. Reg. 82601 (Dec. 28, 2000)

  (“Under HIPAA, individuals do not have a right to court action.”)). Accordingly,

  this claim is DISMISSED with prejudice.

        As explained above, Plaintiff may amend her FHA and Title VI claims. Any

  amended complaint—which should be titled “Second Amended Complaint”—must


                                              8
Case 1:20-cv-00375-JAO-KJM Document 11 Filed 09/17/20 Page 9 of 11             PageID #: 69




  be filed by October 16, 2020 and must cure the deficiencies identified above; that

  is, Plaintiff must provide sufficient facts and law and should comply with all rules

  governing pleadings. Plaintiff is granted leave to amend her FHA and Title VI

  claims and may not add new parties or claims without obtaining leave of court

  through the filing of a formal motion. Moreover, Plaintiff is advised that Local

  Rule 10.4 requires that “any party filing . . . an amended complaint . . . shall

  reproduce the entire pleading as amended and may not incorporate any part of a

  prior pleading by reference, except with leave of court.” Local Rule 10.4. As a

  general rule, an amended complaint supersedes the original complaint. See Lacey

  v. Maricopa County, 693 F.3d 896, 927 (9th Cir. 2012). Thus, if Plaintiff files an

  amended complaint, the FAC no longer serves any function in the case, and any

  claims that are not included in the amended complaint may be deemed waived.

  See id. at 928.

        Plaintiff is cautioned that failure to timely file an amended pleading that

  conforms with this Order will result in the automatic dismissal of this action.

  II.   IFP Application

        The Court may authorize the commencement or prosecution of any suit

  without prepayment of fees by a person who submits an affidavit that the person is

  unable to pay such fees. 28 U.S.C. § 1915(a)(1). “An affidavit in support of an

  IFP application is sufficient where it alleges that the affiant cannot pay the court


                                             9
Case 1:20-cv-00375-JAO-KJM Document 11 Filed 09/17/20 Page 10 of 11              PageID #: 70




  costs and still afford the necessities of life.” Escobedo v. Applebees, 787 F.3d

  1226, 1234 (9th Cir. 2015) (citing Adkins v. E.I. Du Pont De Nemours & Co., Inc.,

  335 U.S. 331, 339 (1948)). Absolute destitution is not required to obtain benefits

  under the IFP statute, but “a plaintiff seeking IFP status must allege poverty ‘with

  some particularity, definiteness and certainty.’” Id. (citation omitted).

        Based on the information in Plaintiff’s IFP Application, the Court is satisfied

  that she is unable to pay the filing fee and still afford the necessities of life. The

  Court therefore GRANTS the Application.

                                      CONCLUSION

        For the reasons stated herein, the Court: (1) DISMISSES the FAC with

  leave to amend the FHA and Title VI claims and (2) GRANTS the IFP

  Application. If Plaintiff elects to file an amended complaint, she must comply with

  the following requirements:

        (1)    Plaintiff’s deadline to file an amended complaint is October 16, 2020;

        (2)    Plaintiff’s amended complaint should be titled “Second Amended
               Complaint”; and

        (3)    Plaintiff must cure the deficiencies identified above and may only
               amend as directed.

        Plaintiff is cautioned that failure to timely file an amended pleading that

  conforms with this Order will result in the automatic dismissal of this action.




                                             10
Case 1:20-cv-00375-JAO-KJM Document 11 Filed 09/17/20 Page 11 of 11                    PageID #: 71




         IT IS SO ORDERED.

         DATED:         Honolulu, Hawai‘i, September 17, 2020.




  CV 20-00375 JAO-KJM; Scutt v. Maui Family Life Center; ORDER (1) DISMISSING FIRST AMENDED
  COMPLAINT AND (2) GRANTING IFP APPLICATION




                                                11
